DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Bodner on Oct. 14, 2021.  
The claims in the application have been amended as follows: 
8. (Currently Amended) Method according to claim [[6]]7, characterized in that the applied vacuum in [[an]]the inner volume of the outer casing tube is at least 5 mbar, preferably at least 10 mbar.
Claim Rejections - 35 USC § 112
	Based on the claim amendment filed Aug. 25, 2021 and the Examiner’s Amendment, the Examiner withdraws the rejection of claims 1-3 and 5-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection of claim 4 is moot due to the cancellation of claim 4 in the amendment filed Aug. 25, 2021.
Allowable Subject Matter
Claims 1-3 and 5-11 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  as stated in the non-final office action dated July 1, 2021, the prior art fails to disclose or fairly suggest the claimed method steps of providing, producing, threading, and melting, wherein the starting tube is slit in such a way that non-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741